Citation Nr: 1644130	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  08-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 20 percent prior to May 24, 2010 and 40 percent thereafter for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1.

4.  Entitlement to an evaluation in excess of 20 percent prior to June 13, 2014 and in excess of 30 percent thereafter for a right shoulder strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Anchorage, Alaska and St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, DC in June 2015; a transcript is of record.

This claim was previously before the Board in October 2015, at which time the Board remanded it for additional development.  


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for vision loss, to include as secondary to diabetes mellitus, type II, be withdrawn.

2.  In October 2016, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for kidney disease, to include as secondary to diabetes mellitus, type II, be withdrawn.
3.  In October 2016, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for increased evaluations for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 be withdrawn.

4.  In October 2016, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for increased evaluations for a right shoulder strain be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for vision loss, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to increased evaluations for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to increased evaluations for a right shoulder strain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a statement received in October 2016, the Veteran's representative expressed the Veteran's intent to withdraw the claims for entitlement to service connection for vision loss and kidney disease and for increased evaluations for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 and a right shoulder strain.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

















	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for vision loss, to include as secondary to diabetes mellitus, type II, is dismissed.

The claim of entitlement to service connection for kidney disease, to include as secondary to diabetes mellitus, type II, is dismissed.

The claim of entitlement to an evaluation in excess of 20 percent prior to May 24, 2010 and 40 percent thereafter for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 is dismissed.

The claim of entitlement to an evaluation in excess of 20 percent prior to June 13, 2014 and in excess of 30 percent thereafter for a right shoulder strain is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


